DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/2022, 5/26/2022, 12/17/2020, 11/10/2020 and 814/2020 have been considered.
Claim Status
	Claims 1-20 are cancelled and claims 21-40 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 8,343,473 B2 to Youngblood et al. and US 2004/0052746 A1 to Tamareselvy et al.
Regarding claim 21, Youngblood discloses a copolymer of a N-alkyl-4-vinylpyridinium and a hydrophilicity-rendering comonomer typified by 2-hydroxyethyl methacrylate (HEMA) and poly(ethylene glycol) methacrylate (PEGMA), wherein the solubility of the copolymer in an aqueous medium and the antibacterial/ antimicrobial activity of the copolymer can be optimized by tuning the hydrophilicity/ hydrophobicity balance of the agent. For instance, Youngblood discloses that “P(VP-co-PEGMA1100)-HB 25/75 [where HB stands for hexyl bromide] and 10/90 displayed a surprisingly high antibacterial activity. Although counterintuitive, this fact can have several explanations. The molecular weight of P(VP-co-PEGMA1100)-HB 10/90 is much higher than other copolymer formulations of this system. This could increase bactericidal activity, because the copolymer possesses more alkyl tails to traverse the bacterial membranes. The enhanced water wettability of the polymer may enable the polymer to better dissolve in and/or surround the bacteria in an aqueous medium, so as to facilitate more efficient bacterial killing” (Col. 12). The polymer is therefore a surfactant, having a water-soluble PEG domain and a hydrophobic alkyl-rich domain. It can have three or more cationic groups per molecule (col. 5). While numerous uses of the agent, ranging from coatings of medical devices (col. 7) to topical formulations (col. 8), are suggested, Youngblood fails to actually disclose an exemplary dispersion in the form of an emulsion comprising a second polymer. On the other hand, Tamareselvy et al. discloses a multi-purpose polymer compatible with cationic materials, and numerous compositions comprising said polymer, wherein the compositions include coatings and topical formulations (abstract, [0141]). The polymer is cationic associative and functions as a film-forming binder ([0010], [0147]), and it is in the form of an emulsion stabilized by a surfactant/ emulsifier [0109+]. The compositions/formulations can be water-in-oil or oil-in-water emulsions [0131]; they can contain a cationic polymer, a colorant such as a pigment, and preservatives ([0151], [0244]); and they may contain a cationic surfactant that functions as an antistatic agent [0165]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to use the antimicrobial cationic polymer taught by Youngblood to prepare the compositions/ formulations taught by Tamareselvy et al. Claim 21 is therefore unpatentable. The features of claims 22-25, 29-30 and 38 are disclosed by Youngblood (see the figures, the examples and the claims), and the features of claims 26-28, 31-36 and 39-40 are disclosed by Tamareselvy et al. as explained.

Claims 21-32 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 8,343,473 B2 to Youngblood et al. and US 2007/0149694 A1 to Krishnan.
As explained above, Youngblood discloses a similar polycationic polymeric antimicrobial surfactant but fails to actually disclose an exemplary dispersion in the form of an emulsion comprising a second polymer. On the other hand, Krishnan discloses a cationic latex as a carrier for bioactive ingredients in aqueous dispersions that are coating compositions for, e.g., paper [0101], wherein the cationic latex is prepared by an emulsion polymerization of ethylenically unsaturated monomers, preferably in the presence of the bioactive/antimicrobial agent (pp. 7-8), which can be a polymer ([0080], [0100]). In the preparation, a nonionic surfactant is optional [0042]. The compositions/ formulations are said to have long-lasting antimicrobial activity [0006]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to use the antimicrobial cationic polymer taught by Youngblood to prepare the desired compositions / formulations in the manner taught by Krishnan. Claims 21-30 and 38 are unpatentable. The pigment of claim 31 is disclosed by Krishnan in paragraph [0092]. Since an additional surfactant is optional, claims 32 and 34-37 are obvious. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762